       Case 4:19-cr-00020-RSB-CLR Document 52 Filed 02/23/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                                 CASE NO.: 4:19-cr-20

 SAILOR JONES,

        Defendant.


                                           ORDER

       This matter is before the Court on Defendant Sailor Jones’ Motion to Forgive Fine.

(Doc. 48.) For the reasons stated by the Government in response to Defendant’s Motion, (doc. 51),

the Court finds that forgiveness or reduction of the monetary penalty in this case is not warranted.

Therefore, the Court DENIES Defendant’s Motion. The Court is not unsympathetic to the

Defendant’s financial troubles. However, a reduction of the monetary penalty in this case would

be unjust and would contradict the statutory purposes of sentencing.

       SO ORDERED, this 23rd day of February, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
